Day, Ch. J.—
The court was in error in holding that it .had no power to ■ allow the proposed amendments. The court may, at any time, in furtherance of justice, and on such terms as may be proper, permit a party to amend any pleadings or proceedings. Rev., § 2977, This case involved a controversy as to the ownership of two boilers. The plaintiff, and the defendant, Ezekiel Clark, each claimed them. The decree of the district court, *499which was affirmed on appeal to the supreme court, settled the title of this property in the defendant. But, as the defendant had asked no affirmative relief, the decree stopped with simply declaring that he. was the owner of the property. Had the plaintiff yielded obedience to tbis adjudication, no further interposition of tbe court would have been necessary. Tbe proposed amendment, however, alleges that the plaintiff has converted tbe boilers to bis own use. He does not yield to tbe defendant tbe quiet and uninterrupted enjoyment of. bis own property. To that end, tbe defendant must be able to wield tbe strong arm of tbe law. He needs a decree for tbe return of tbe property, or for its value, and an award of execution for the enforcement of tbe decree. .Under the present state of tbe pleadings, be is not entitled to such relief. If he is not allowed to amend, be must be driven to a separate action, in order to avail himself of tbe benefits of tbe decree in his favor. We see no good reason for driving him to tbis circuity of action. Tbe law does not favor a multiplicity of suits. "When a court of equity has acquired jurisdiction of a cause, it will retain it for tbe purpose of disposing of tbe entire case, and administering complete justice to tbe parties.
In our opinion, tbe permitting of the amendment offered would have been in furtherance of justice, and tbe court erred in refusing to allow it.
Reversed.